DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
The figures do not include the reference signs 1, 251, 1311, or 20A mentioned in the description.
Fig. 4 is objected to because reference character “21” has been used to designate both a storage compartment of the refrigerator and a rear wall of a storage container. Based on the disclosure, it appears as though the rear wall should be labeled as “251”. 
Fig. 7 includes the reference character 3311 which is not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0041] recites “front-to-direction” but is presumed to mean “front-to-rear direction”.  
Paragraph [0042] recites “front-to-direction” but is presumed to mean “front-to-rear direction”.
Paragraph [0049] recites “a rear surface 1311” but is presumed to mean “a rear surface 311” to be commensurate with the configuration shown in Fig. 2.
Paragraph [0051] recites “storage compartment 1” but is presumed to mean “storage compartment 21”.
Paragraph [0051] recites “can also is engaged” but is presumed to mean “can also be engaged”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a video recording module
an illumination module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Regarding claims 1-16, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites a door being connected to the front engaging face of a connecting portion. However, the disclosed refrigerator does not appear to include a connection between the door and the connecting portion. Instead the door (for example door 3 or 4) is simply in contact with the connecting portion (103) when closed (for example see Fig. 2). 
	Claims 2-16 are rejected as they depend from claim 1.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16, claim limitations “video recording module…to record a video” and “illumination module…to illuminate” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there does not appear to be any particular structure recited in regards to either module. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes any module capable of video/illumination will be considered to meet the limitations of the claim.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Further regarding claim 5, the term "lower wall" in the claim is a relative term which renders the claim indefinite. The term "lower wall" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what the wall must be lower than. For examination purposes a wall that is not explicitly recited as an upper wall will be considered to meet the limitations of the claim.
	As to claim 7, the claim recites a “reduced thickness”. This limitation is indefinite as it is unclear what the thickness must be reduced from. For examination purposes the claim is presumed to mean that the giving-way portion of the door has a reduced thickness in comparison with another portion of the door. 
	Further regarding claim 8, the claim recites “the rear side of the upper end of the door”. There is insufficient antecedent basis for this limitation in the claim. For 
	Further regarding claim 15, the claim recites “the second location is located between the first location and the second location”. This limitation is indefinite as it is unclear how a location can physically be between another location and itself. For examination purposes the claim is presumed to mean “the second location is located between the first location and a third location”.
	Further regarding claim 16, the claim recites “the third location”. There is insufficient antecedent for this limitation in the claim. For examination purposes claim 14 (from which claim 16 depends) is presumed to recite a third location as noted above.
	Additionally, the term “close” is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes a second location that is not explicitly recited as being “far” from a third location will be considered to meet the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Staedel (US 2016/0153706) in view of Seok (US 5,768,898).
	As to claim 1, Staedel teaches a refrigerator 1 comprising:
	a cabinet 3 having a storage compartment 2, a pair of oppositely disposed side walls, and a connecting portion 4 that is connected to the side walls and has a front engaging face (Figs. 1 and 4);

	a storage container 14 that is located in the storage compartment 2 and that may be at least partially pulled out of the storage compartment (Fig. 4); and
	an illumination module 21/22 disposed at the connecting portion 4 that faces toward a front of the cabinet 3 and is inclined downward to illuminate the storage container 14 that is at least partially pulled out of the storage compartment 2 (Fig. 4).
	Staedel does not explicitly teach the door 17 contacting an engaging face of connecting portion 4 when closed. However, Seok teaches that it is known for a refrigerator door 3 to close a door opening by engaging a face of a connecting portion that includes an illumination module 15 (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to configure the door 17 of Staedel to engage the face of connecting portion 4 when closed as taught by Seok because it would provide an effective seal to insulate the interior of the refrigerator from warm outside temperatures. 
	As to claim 2, Staedel teaches the connecting portion 4 having a mounting inclined wall 27, the mounting inclined wall 27 facing toward the front of the cabinet and being inclined downward in a front-to-rear direction, and the illumination module 21/22 being coupled to the mounting inclined wall 27 (Figs. 3-4; paragraph 71).
	As to claims 3-4, Staedel teaches the connecting portion 4 containing a recessed portion at wall 27 that is recessed rearward from a front surface of the connecting portion 4, wherein the illumination module 21/22 is located in the recessed portion (see annotated figure).
As to claim 5, Staedel teaches the recessed portion comprising a lower wall that is inclined upward in a front-to-rear direction.
	As to claim 6, Staedel teaches the illumination module 21/22 being set back from the opening of the refrigerator, and thus there exists an interval between a rear portion of the door 17 and the illumination module 21/22.
	As to claim 9, Staedel teaches a front engaging face 26 located below the illumination module 21/22 (Fig. 4).
	As to claim 10, Staedel teaches the illumination unit 21/22 being installed at a location that is recessed into a structural component 4 (Fig. 4), and thus the illumination unit 21/22 is considered to be outside of the compartment 2.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Staedel in view of Seok as applied above, and further in view of Lim (US 5,177,976).
	As to claims 7-8, Staedel, as modified, does not explicitly teach a giving-way portion of the door 17 as claimed. However, Lim teaches a giving-way portion of a rear side of an upper end of a refrigerator door, wherein the portion has a reduced thickness relative to the rest of the door and includes a surface inclined toward a direction away from a connecting portion at the rear side of the upper end of the door (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Staedel to include a giving-way portion as claimed and taught by Lim in order to ensure an airtight seal between the door 17 and the cabinet 3 when the door 17 is closed.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Staedel in view of Seok as applied above, and further in view of Lee (US 2016/0112679).
	As to claim 11, Staedel does not teach a second door above the first door as claimed, wherein the illumination module 21/22 is located between the doors in a vertical direction. However, Lee teaches that it is known to utilize a bottom freezer configuration wherein an illumination device 86 is provided at a connecting portion between an upper and lower door (Fig. 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Staedel to include a bottom freezer and associated door with an illumination module 21/22 installed at a connection portion between the door 17 and the freezer door as taught by Lee because it would result in a convenient configuration by providing an illuminated compartment capable of freezing stored goods.
	As to claim 12, Staedel, as modified with Lee, teaches the storage container being adapted to move in a front-to-rear direction with the door (Lee, Fig. 4).
	As to claim 13, Staedel, as modified with Lee, teaches first and second sensors 92-94 detecting whether the compartment is at a first (closed) location or a second (open) location, wherein the illumination module is triggered to illuminate the compartment when the second location is reached (Lee, Fig. 4, paragraphs 161-163).
	As to claim 14, Lee teaches the first sensor 92 being located in the storage compartment (Fig. 4), and thus the sensor 92 is capable of being moved relative to the storage container. 
	As to claims 15-16, Lee teaches a first location at sensor 94, a third location at sensor 92 which is a maximum open state, and a second location that is between the first and third locations and close to the third location (Lee, Fig. 4, paragraphs 161-163).

Annotated Figures

    PNG
    media_image1.png
    609
    770
    media_image1.png
    Greyscale

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763